Title: To George Washington from Bellamy Crawford, 2 January 1782
From: Crawford, Bellamy
To: Washington, George


                  Dr General,
                     Philadelphia Jany 2d 82 Water Street, near Almond Street
                  
                  The great uneasiness I had for Mrs Crawford when in Williamsburg, pressed so hard upon me that I then troubled Your Excelly with a letter in her behalf, signifying her distrissed situation and inclination to proceed to this City—which has been effected with great difficulty; expecting on our arrival to meet some of our Carolina friends, or some person to aliviate our distress and repeated misfortunes and losses, brought on us as a reward for my Zeal and Virtue for my Country—If I may be allowed to say poverty and rage are a reward; It is true I have Received wt. great trouble this months nominal pay in Shilling money at 2 1/2 for one, and have passed it 3 and 3 1/4 and 4 for one nearly 40 pr Ct less, and no subsistance, whereas the Officers of the line have in Genl Recived 3 Months real pay and Subsistance in hard money, I mean those from Chas Town So. Carolina, who while prisoners coud do no duty, and the Officers of the Genl Hospl there, did the same duty as if they had not been prisoners—and are not put on the same footing with them, I speak from my own experience—the pittance I have recivd has done little more than furnish my family wt.a few articles toward house keeping wh. I am obliged to do—all I desire of your Excelly is to put me on a footing with Officers of the Line in regard to pay and subsistance—and if you please an Order on the Clothier Genl for some cloathing as both myself and family are almost naked, not having had in our power to procure any, since my respect with Genl Moultrie upon the advance of Genl Provost off Charlestown.
                  Your Excellency’s taking the above into Consideration, and if possible granting relief to a truly distressed family, will greatly oblige them. at the same time add to the High Opinion they have of your human Character.  I have the Honer, to be Dr Sr Your Excellency’s Most Obedient and Very hume Serv.
                  
                     Bellamy Crawford
                     Dy Purveyor or Clerk & Paymastr
                     
                     
                        Contl Genl Hospl S. Depart.
                     
                  
               